           Entered on Docket August 4, 2020

                                                            Below is the Order of the Court.

1
                                                           _____________________
2                                                          Mary Jo Heston
                                                           U.S. Bankruptcy Judge
3
                                                           (Dated as of Entered on Docket date above)

4

5

6         ________________________________________________________________

7

8                    IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
9
      UNITED STATES TRUSTEE
10                                                         Misc. P. No. 20-00400-MJH
                              Plaintiff
11
                                                           EX PARTE
12
                              v.                           ORDER ALLOWING OVERLENGTH
                                                           BRIEF
13    THOMAS MCAVITY, and NORTHWEST
      DEBT RELIEF LAW FIRM,
14
                              Defendants
15

16             THIS MATTER came before the Court before the Court on the United States Trustee’s
17   Ex Parte Motion for Order Allowing Overlength Brief, the Court, having reviewed the Motion,
18   any evidence filed in support of and in opposition to the Motion, and the filings of record in this
19   matter,

20             HEREBY ORDERS, ADJUDGES AND DECREES:

21             (1) The United States Trustee’s Motion for Order Allowing Overlength Brief is hereby

22                granted.
     //
23   //
     //
24

25    ORDER                                                                   Office of the United States Trustee
                                                                                     700 Stewart St., Suite 5103
                                                                                       Seattle, WA 98101-1271
                                                                                           Phone: 206-553-2000,
                                                                                              Fax: 206-553-2566
                                                      -1
1
         (2) The United States Trustee may file a Motion to Dismiss Counterclaims not to exceed
2
             24 pages.
3
                                  ### END OF ORDER ###
4

5
                 DATED this Monday, August 3, 2020,
6

7

8

9                                                    Respectfully submitted,

10                                                   Gregory M. Garvin
                                                     Acting U.S. Trustee for Region 18
11
                                                     /s/ Matthew J.P. Johnson
12
                                                     Matthew J.P. Johnson, WSBA
13                                                   #40476 Attorney for the United States
                                                     Trustee
14

15

16

17

18

19

20

21

22

23

24

25   ORDER                                                        Office of the United States Trustee
                                                                         700 Stewart St., Suite 5103
                                                                           Seattle, WA 98101-1271
                                                                               Phone: 206-553-2000,
                                                                                  Fax: 206-553-2566
                                               -2
